DETAILED ACTION
This action is responsive to the Application filed 11/29/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A method comprising: 
(i) utilizing a user behavioral state machine construct layer of a generalized application emulation model (GAEM) system to emulate a plurality of high level user behaviors originating from a plurality of emulated network users; 
(ii) utilizing a business application logic state machine construct layer in the GAEM system to emulate access rules and policies of an application to be defined; 
(iii) utilizing a message parsing state machine construct layer in the GAEM system to emulate input/output (I/O) events and network messaging events originating from emulated network entities; and 
(iv) utilizing at least one network traffic processing agent in the GAEM system that is configured to establish an execution environment for facilitating the interactions among the user behavioral state machine construct layer, business application logic state machine construct layer, and the message parsing state machine construct layer such that when executed in the execution environment, the interactions establish a definition for a state machine that is representative of the application.
(as recited in claims 1, 8, 15)

Visvanathan, USPubN: 2017/0255884, discloses a cognitive agent server embedded with a server architecture and configured to execute business rules upon receipt of user query, using a REST API to enable service exchange, manipulate performance model that simulate cognitive utilizing at least one network traffic processing agent – as in (iv) - in a generalizedapplication emulation model system that is configured to establish an execution environment for facilitating the interactions among the user behavioral state machine construct layer per (i), business application logic state machine construct layer per (ii) , and the message parsing state machine construct layer per (iii) such that when executed in the execution environment, the interactions establish a definition for a state machine that is representative of the application.
Fattah, USPubN: 2014/0115394, discloses finite state machine architecture to implement message sequencing behavior expressing network connection and state information corresponding the FSM diagram, using the state machine to model behaviors described by a message sequence chart and a user interface to allow user interaction, interact with outside networks as well as adding information to the message chart for implementation of connection established via a network emulator.  Use of interface to add information to message sequencing chart for establishing connectivity and configuring traffic state information with use of network emulator and FSM engine per Fattah cannot be same as utilizing at least one network traffic processing agent – as in (iv) - in a generalized application emulation model system (GAEM) that is configured to establish an execution environment for facilitating the interactions among the user behavioral state machine construct layer per (i), business application logic state machine construct layer per (ii) , and the message parsing state machine construct layer per (iii) such that when executed in the execution environment, the interactions establish a definition for a state machine that is representative of the application
Abu El Ata, USPubN: 2009/0112668, discloses multi-layer modeling techniques in a IS architecture for providing enterprise service management, using a mathematical model that include a business layer, a logic layer, application layer according to which a business service model defines a workflow and where an enterprise emulator execute the business service model using the mathematical model and external entity, the execution output indicative of performance of the subject enterprise.  Use of a multi-layer modeling technique and enterprise emulator to execute a business service model defining a workflow using a mathematical model to output data indicative of enterprise subject performance per Abu El Ata is not concerned with utilizing at least one network traffic processing agent – as in (iv) - in a generalized application emulation model system (GAEM) that is configured to establish an execution environment for facilitating the interactions among the user behavioral state machine construct layer per (i), business application logic state machine construct layer per (ii) , and the message parsing state machine construct layer per (iii) such that when executed in the execution environment, the interactions establish a definition for a state machine that is representative of the application
Javed et al, USPubN: 2016/0094497, discloses visual layer having legacy techniques to process enterprise applications in the form of message building in association with web-based enterprise application, and emulate user clicks pattern and establish snapshot state of mobile application associated with the user click action, where additional functionality (e.g. business logic) such as function/data can be emulated from emulator deployed to one or more extenal systems, where back end server can host the application and execute the business logic that is part of the functionality and capability of the applcations being served.  Using a visual layer enabling user click emulator and external emulator coupled with back end server to execute the business logic of the mobile applications construed from the user click per Javed cannot be same as utilizing at least one network traffic processing agent – as in (iv) - in a generalized application emulation model system that is configured to establish an execution environment for facilitating the interactions among the user behavioral state machine construct layer per (i), business application logic state machine construct layer per (ii) , and the message parsing state machine construct layer per (iii) such that when executed in the execution environment, the interactions establish a definition for a state machine that is representative of the application 
Ebrom et al, USPubN: 2016/0218884, discloses 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 04, 2021